Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 and 10-19 are currently pending in the instant application.  Applicants have amended claims 1-6 and 10, canceled claims 7-9 and added new claims 11-19 in a preliminary amendment filed on May 27, 2021.  Claim 10 is rejected and claims 1-6 and 11-19 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/EP2019/082715, filed on November 2019 and claims benefit of Foreign Application DENMARK PA201800947, filed on December 3, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2021 and October 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall 


Claim 10 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method for the treatment of a CNS disease.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that CNS disease, for example, remain highly unpredictable.  Enablement for the scope of treating CNS diseases is not present in the specification because Applicants have defined the term “treatment” or “treating” to 
	Furthermore, there is a vast range of causes for the problem and biochemical pathways that mediate CNS diseases and there is no common mechanism by which all, or even most, CNS diseases arise and one treatment cannot be used to treat all types of CNS diseases.
	For example, Applicants' claims are therefore drawn to a method of treating schizophrenia (i.e., curing).  Schizophrenia is a potentially debilitating chronic psychiatric disorder which is characterized by episodes of distorted reality and hallucinations.  It is the state of the art that there is no known cure for schizophrenia.  It is well known in the art that schizophrenia is a long-term mental disorder but there are medications and other treatments that have proven effective in managing certain symptoms.  It requires lifelong treatment, even if symptoms are well-managed or appear to have abated.  Despite years of research, scientists have yet to come up with a cure for schizophrenia or a way to prevent it.  
(<URL:https://www.healthline.com/health/schizophrenia/can-schizophrenia-be-cured >.)
	
	There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
	There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases or disorders claimed herein.  That a single class of compounds can be used to treat or control all diseases embraced by the claims is an incredible finding for which Applicants have not provided supporting evidence.  Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for treating, controlling or curing any or all conditions by administering the instant claimed compounds.  
The breadth of the claims
	The breadth of the claims is a method for the treatment of a CNS disease.  
The quantity of experimentation needed
	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities for each of the diseases and disorders instantly claimed.  The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to testing all diseases and disorders generically embraced in the claim language, and when faced with the unpredictability of the pharmaceutical art.  Thus, factors such as “sufficient working examples”, “the level of skill in the art” and predictability, etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims.
	The level of the skill in the art

	To overcome the rejection, Applicants are suggested to cancel claim 10.


***the closest prior art is WO 92/10192 A1 which teaches compounds of the formula 
    PNG
    media_image1.png
    136
    271
    media_image1.png
    Greyscale
but does not teach piperazine rings having a quaternary N atom substituted with the group -CH2O(C=O)R as seen in the instant compounds.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626